Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-18-21 have been accepted by the examiner.

Election/Restrictions
Applicant's election with traverse of Species A (Fig. 4A) in the reply filed on 2-9-22 is acknowledged.  The traversal is on the grounds that the election requirement improperly identifies claims 1-15 as pending.  However, the election of species remains proper over the currently pending claims 1-12 and 16-23.
The requirement is still deemed proper and is therefore made FINAL.
After the restriction requirement, claims 1-12 and 16-23 are currently pending.

Claim Objections
Claims 16-23 objected to because of the following informalities:  Claim 16 recites the limitation “including the second porch interval” in line 9, and “the length of the first porch interval” in line 10.  There is insufficient antecedent basis for both terms, however this appears to be merely a typographical error (for example, when comparing to the language in claim 1).  For reasons of compact prosecution, the claims are being interpreted as reading “including a second porch interval” in line 9, and “the length of a first porch interval” in line 10.  Appropriate correction is required.

Claims 17-23 are dependent upon claim 16, and so are objected to for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0247437) in view of Millet et al. (US 2012/0306926).
Regarding claim 1, Choi (Fig. 1 and 4) discloses an electronic device comprising:
a display panel (430);
a Display Driving Integrated Circuit (DDIC) (420) operatively coupled to the display panel (as shown in Fig. 4); and
a processor (410) operatively coupled to the DDIC (also shown in Fig. 4), wherein the DDIC is configured to:
receive, from the processor (eg. via 440), first data to display an image at a first resolution (“410 transmits the image data processed to have the low resolution to the display controller 420 through the DSI 440” as discussed in [0100]);
obtain second data (corresponding to a “high resolution” obtained during the “scale up” process 421) to display the image at a second resolution higher than the first resolution (the second resolution is a higher resolution of “WQHD, 2560 by 1440” while the first resolution is “FHD, 1920 by 1082” as discussed in [0093]), based at least on the first data (420 scales up the first data to obtain the second data, as discussed above, see also “scale up the image data” discussed in [0101]); and
display the image at the second resolution by using the display panel (“420 controls the display panel 430 to display the scaled-up image data” as discussed in [0101]), based on the obtained second data (the “scaled-up image data” is the second data).
However, Choi fails to teach or suggest any specific details about the first or second porch intervals.
Millet (Fig. 1-3 and 12) discloses an electronic device comprising:
a display panel (160);
first data to display an image at a first resolution (eg. the 1440 x 1536 resolution, seen on the right of Fig. 12), which is transmitted based on a horizontal synchronization signal (called Hsync) including a first porch interval (for example, the back porch “HBPorch” shown in Fig. 12);
wherein a length of the first porch interval (HBPorch for the 1440 x 1536 resolution is 350 pixels, as seen in Fig. 12) is longer than a length of a second porch interval included in a horizontal synchronization signal used to display the image at the first resolution (a second porch interval “HFPorch” for the 1440 x 1536 resolution is 40 pixels, as seen in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a first porch interval with a length that is longer than a length of a second porch interval as taught by Millet because provides timing restrictions that allow for proper image display (for example, as discussed in [0097]).

Regarding claim 5, Choi and Millet discloses an electronic device as discussed above, and Choi further discloses wherein the DDIC is configured to obtain the second data converted from the first data by up-scaling the first data (the “scale up” process 421 discussed in [0101]).

Regarding claim 8, Choi and Millet discloses an electronic device as discussed above, and Choi further discloses wherein the DDIC does not include an internal memory which records the first data received from the processor (as shown in Fig. 2B, while the processor 260 has an internal memory such as 263, DDIC 270 only includes a controller, processor, and data receiver, see [0090]).

Regarding claim 10, Choi and Millet discloses an electronic device as discussed above, and Millet further discloses wherein the first porch interval includes at least one of a front porch interval of the horizontal synchronization signal and a back porch interval of the horizontal synchronization signal (as discussed above, the first porch interval is a back porch “HBPorch”).
It would have been obvious to one of ordinary skill in the art to combine Choi and Millet for the same reasons as discussed above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Millet as applied to claim 1 above, and further in view of Kim (US 2015/0325164).
Regarding claim 2, Choi and Millet discloses an electronic device as discussed above, however fail to teach or suggest wherein the length of the first porch interval is longer than a length of a time interval for receiving the first data.
Kim (Fig. 3) discloses an electronic device wherein the length of the first porch interval (called a “horizontal porch time” in Fig. 3) is longer than a length of a time interval for receiving the first data (as shown in Fig. 3, first image data 800 and 801 are transmitted in only a portion of the porch time, see also [0063] which discloses transmitting “first image data signal DI1 during a horizontal porch time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Millet so the length of the first porch interval is longer than a length of a time interval for receiving the first data as taught by Kim because this allows the image data to be transmit with the proper timing to display an image.

Regarding claim 3, Choi, Millet, and Kim disclose an electronic device as discussed above, and Choi further discloses wherein the second data is used to display part of the image at the second resolution in at least part of a line among a plurality of horizontal lines configuring a display area of the display panel (all of the lines of the display are displayed at the second resolution, see [0101] which discusses how “420 controls the display panel 430 to display the scaled-up image data”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Millet as applied to claim 1 above, and further in view of Oh et al. (US 2015/0015591).
Regarding claim 9, Choi and Millet discloses an electronic device as discussed above, however fail to teach or suggest wherein the DDIC is operatively coupled to the processor through a Mobile Industry Processor Interface (MIPI), and is configured to receive the first data for displaying the image at the first resolution, based on a video mode of the MIPI.
Oh (Fig. 1) discloses an electronic device wherein a DDIC (300) is operatively coupled to a processor (260) through a Mobile Industry Processor Interface (MIPI) (“the interface 10 may be implemented to support MIPI” as discussed in [0090]), and is configured to receive the first data for displaying the image at the first resolution (“image data and/or command data may be transmitted from the host 200 to the DDI 300 via the image processing circuit 260” as discussed in [0089]), based on a video mode of the MIPI (“In the video mode, frame data is transmitted” discussed in [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Millet to use a MIPI as taught by Oh because MIPI is a well known display standard for portable electronic devices (see [0005]) and allows transmission of both image data and commands across the same interface (see [0006]).

Allowable Subject Matter
Claims 16-23 would be allowed if rewritten to overcome the informalities discussed above.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Choi (Fig. 1 and 3) discloses an electronic device comprising:
a display panel (330);
a Display Driving Integrated Circuit (DDIC) (320) operatively coupled to the display panel (as shown in Fig. 3); and
a processor (310) operatively coupled to the DDIC (also shown in Fig. 3), wherein the DDIC is configured to:
receive a signal (eg. via 340) for indicating that the first resolution is changed to the second resolution (the first resolution is “FHD, 1920 by 1082” while the second resolution is a higher resolution of “WQHD, 2560 by 1440” as discussed in [0093]) from the processor (eg. a “scale up” step 312);
display the image at the second resolution by using the display panel (“320 controls the display panel 330 to display the image data received from the application processor 310 through the DSI 340” as discussed in [0094]).
However, Choi fails to teach or suggest any specific details about the first or second porch intervals.

Millet (Fig. 1-3 and 12) discloses an electronic device comprising:
a display panel (160);
receive a signal for indicating that the first resolution (the 2048 x 1536 resolution, seen on the left of Fig. 12) is changed to the second resolution (1440 x 1536 resolution, seen on the right of Fig. 12), based on the horizontal synchronization signal including the second porch interval (called “HBPorch” and equal to 80 pixels for the first resolution, seen on the left of Fig. 12);
change the length of the second porch interval to the length of the first porch interval, in response to the reception (HBPorch for the second resolution is changed to be 350 pixels, as seen on the right of Fig. 12); and
display the image at the second resolution through the display panel (displayed on 160), based on the horizontal synchronization signal having the changed length of the first porch interval (the second resolution is displayed on 160 using HBPorch of 350 pixels, for example see Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a first porch interval and a second porch interval as taught by Millet because provides timing restrictions that allow for proper image display (for example, as discussed in [0097]).
However, Choi and Millet still fail to teach or suggest receiving a signal for indicating that the first resolution is changed to the second resolution from the processor “during the image is displayed at the first resolution.”

Yoon et al. (US 2015/0213787) discloses an electronic device (Fig. 1, 7, and 12) comprising:
a display panel (630);
a display circuit (300) operatively coupled to the display panel (shown in Fig. 7); and
receive a signal (IQM) for indicating that the first resolution (UHD) is changed to the second resolution (FHD, see also [0100] which discusses how 300 “determine whether the frame image FI is to be scaled up based on an image quality mode signal IQM”), during the image is displayed at the first resolution (for example, as seen in Fig. 12, on the far left, the “display device resolution” is the first resolution of UHD, which then changes to the FHD resolution in the middle of Fig. 12);
display the image at the second resolution through the display panel (seen on the right side of Fig. 12, the resolution has changed to the second resolution FHD).

However, Yoon is only directed to entire frames (for example, “the frame image FI is to be scaled up” as discussed in [0100]) and so is not combinable with changing a resolution “based on the horizontal synchronization signal” (which more properly corresponds to lines of data, instead of frames of image data which would use a “vertical” synchronization signal).

However, none of the currently cited references of record teaches or suggest wherein the device “receive a signal for indicating that the first resolution is changed to the second resolution from the processor, during the image is displayed at the first resolution, based on the horizontal synchronization signal including the second porch interval” when combined with each of the other currently cited claim limitations.

Claims 17-23 are dependent upon claim 16, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 6, 7, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Choi, Millet, and Kim disclose an electronic device as discussed above, however fail to teach or suggest wherein the DDIC is configured to obtain the second data further based on third data received based on the horizontal synchronization signal including the first porch interval from the processor to display the image at the first resolution in another line below the line among the plurality of horizontal lines.

Mathew (US 2011/0206249) discloses (Fig. 8) an electronic device wherein second data (corresponding to “high resolution” data) is used to display part of the image at the second resolution in at least part of a line among a plurality of horizontal lines configuring a display area of the display panel (“include a high-resolution processed display of the region of interest” as discussed in [0072]) and to display the image at the first resolution in another line below the line among the plurality of horizontal lines (“a low-resolution processed display of the region other than the region of interest” as discussed in [0072], shown below the “region of interest” in Fig. 8).

Hu (US 2017/0365230) discloses (Fig. 2) an electronic device wherein second data (corresponding to “4K x 4K” data) is used to display part of the image at the second resolution in at least part of a line among a plurality of horizontal lines configuring a display area of the display panel (shown in the “Focused area” 222 in Fig. 2B) and to display the image at the first resolution (corresponding to “2K x 2K” data) in another line below the line among the plurality of horizontal lines (the “relatively low-resolution” shown below the focused area 222 in Fig. 2B).

However, none of the currently cited references of record teaches or suggest “wherein the DDIC is configured to obtain the second data further based on third data received based on the horizontal synchronization signal including the first porch interval from the processor to display the image at the first resolution in another line below the line among the plurality of horizontal lines” when combined with each of the other currently cited claim limitations.

Regarding claim 6, Choi and Millet discloses an electronic device as discussed above, however fail to teach or suggest wherein the DDIC is further configured to generate a virtual horizontal synchronization signal configured to perform the up-scaling of the first data every period shorter than a period of the horizontal synchronization signal including the first porch interval.

Greb et al. (US 2009/0141011) discloses an electronic device wherein a DDIC (215) is further configured to generate a virtual horizontal synchronization signal (“virtual horizontal sync” discussed in [0030]).

However, none of the currently cited references of record teaches or suggest wherein the virtual horizontal synchronization signal is “configured to perform the up-scaling of the first data every period shorter than a period of the horizontal synchronization signal including the first porch interval” and the “second resolution” when combined with each of the other currently cited claim limitations.

Claim 7 is dependent upon claim 6, and so would be allowable for the same reasons.

Regarding claim 11, Choi and Millet discloses an electronic device as discussed above, however fail to teach or suggest wherein a length of the first porch interval is changed depending on a relative ratio of the first resolution and the second resolution.

Gong et al. (US 2005/0012738) discloses (Fig. 5) an electronic device wherein a length of the first porch interval is changed depending on a relative ratio of the first “frame rate” and the second “frame rate” (based on the frame rates being unequal, in 52, the porch interval is either increased or decreased in 56 or 58, respectively, see [0030] and [0031]).

However, none of the currently cited references of record teaches or suggest wherein a length of the first porch interval is changed depending on a relative ratio of the “first resolution” and the “second resolution” when combined with each of the other currently cited claim limitations.

Regarding claim 12, Choi and Millet discloses an electronic device as discussed above, and Millet further discloses wherein the DDIC is configured to obtain the second data, based at least on the first data, within a “SKEW” period (shown in Fig. 7).
However, none of the currently cited references of record teaches or suggest wherein the DDIC is configured to obtain the second data, based at least on the first data, within “the first porch interval having the length longer than the second porch interval” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691